Citation Nr: 9912004	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-22 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

3. Entitlement to service connection for a pulmonary disorder 
due to an undiagnosed illness.

4. Entitlement to service connection for a disorder 
manifested by aching joints due to an undiagnosed illness.

5. Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant had honorable active duty service from November 
1976 to April 1979 and from September 1990 to July 1991.  The 
appellant served in the Southwest Asia theater of operations 
from October 23rd, 1990 to June 13th, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1993, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

During his hearing before the undersigned Member of the Board 
in March 1999, it was agreed that a claim for service 
connection for anxiety would be referred to the RO.  
Accordingly, the claim for service connection for anxiety is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1. The evidence of record does not document a diagnosis of 
PTSD.

2. Disability due to undiagnosed illness to include a skin 
disorder, a pulmonary disorder manifested by shortness of 
breath and coughing, aching joints and fatigue was not 
shown to be first manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War nor 
is there evidence of compensable disability attributable 
to undiagnosed illness after service discharge.


CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Disability alleged to be due to undiagnosed illness is not 
shown to have been incurred during the appellant's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War nor shown to a compensable 
level after service discharge.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) a VA claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Establishing 
service connection under 38 U.S.C.A. § 1110 generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1996), aff'd per curiam 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5,1998); 
Heuer and Grottveit, both supra.  Alternatively, the third 
Caluza element can be satisfied under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  In the case of a 
disease only, service connection also may be established 
under § 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Persian Gulf War Syndrome

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).


Analysis

PTSD

The appellant contends that he has PTSD as a result of his 
experiences during his service in the Southwest Asia theater 
of operations during the Persian Gulf War.  However, to 
establish service connection for PTSD, the record must 
reflect medical evidence establishing a clear diagnosis of 
the condition, supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
Accordingly, this regulation, viewed in the context of the 
requirements of 38 U.S.C.A. § 5107(a), establishes that a 
necessary prerequisite for service connection, and, indeed, a 
threshold burden of proof upon the appellant in establishing 
that his claim is well grounded, is the requirement of 
evidence of a diagnosis of PTSD.  Careful review of the 
evidence of record, including the service medical records, VA 
outpatient treatment reports dated from 1991 to 1994 and VA 
examination reports dated in July 1993, December 1993 
(Persian Gulf Registry examination), August 1994 and December 
1994, fails to document a diagnosis of PTSD .  On VA PTSD 
examination in July 1993, the examining psychiatrist reported 
a deferred diagnosis on Axis I and commented that in his 
opinion, the requirements for PTSD were not met.  It was 
further recommended that psychological testing be performed 
in an appropriate PTSD evaluation program.  On subsequent VA 
PTSD examination in August 1994, it was noted that a 
diagnosis of PTSD could not be clinically established in 1993 
and that psychological testing in August 1994 was unable to 
provide support for a diagnosis of PTSD.  As a consequence of 
these earlier evaluations, no Axis I diagnosis was 
established.  Upon completion of the August 1994 examination, 
no Axis I diagnosis was found and the examiner commented that 
there were no significant current psychosocial or 
environmental problems.

In view of the above and the absence of a current diagnosis 
of PTSD, the appellant's claim for service connection for 
PTSD fails to meet the first requirement of a well grounded 
claim, specifically, medical evidence of a current 
disability.  The appellant has failed to meet his initial 
burden of proof with respect to the claim for service 
connection for PTSD and therefore the claim is not well 
grounded.  

Although the appellant has argued that it is the VA's 
responsibility to obtain this diagnosis by providing him with 
appropriate examinations, this assertion misconstrues the 
initial burden of proof and reflects a fundamental 
misunderstanding of the threshold pleading requirements 
necessary to trigger the duty to assist by the VA.  While the 
Board is keenly aware of the VA's obligation with respect to 
the "duty to assist" as set forth in 38 U.S.C.A. § 5107(b) 
(West 1991), the United States Court of Appeals for Veterans 
Claims, (known as the United States Court of Veterans Appeals 
prior to March 1st, 1999) (hereinafter "Court"), as well as 
the United States Court of Appeals for the Federal Circuit 
have consistently held that under section 5107(a), the VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. Oct. 7, 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (June 22, 1998).  In the 
absence of a well grounded claim, the Board finds that VA's 
actions during the pendency of this appeal fulfills any 
obligations which may exist with respect to assistance to the 
appellant.

Undiagnosed Illnesses

The appellant has argued that disabilities manifested by a 
skin disorder, a pulmonary disorder, aching joints and 
fatigue are due to undiagnosed illness as a result of his 
duty in the Persian Gulf.  

Initially, in reviewing the appellant's claims, the Board 
looks to the evidence to determine if any of his complaints 
were first manifest prior to active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or 
whether the complaints can be attributed to any known 
clinical diagnosis.  Furthermore, if a disability is not 
manifest during service in the Persian Gulf, but is shown 
within the presumptive period, the Board determines whether 
or not the disability is shown to a degree of 10 percent or 
more not later than December 31, 2001.

After review of the evidence of record, the Board concludes 
that there is a lack of evidence showing chronic disability 
due to undiagnosed illness incurred during service.  The 
Board bases this decision upon the lack of evidence of 
"objective indications of chronic disability" to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification for 
any of the alleged disabilities.

With respect to the presence of a skin disorder, the record 
reflects that on VA examinations in July 1994 and December 
1997, the appellant had been diagnosed with acne over the 
face and back as well as probable minor folliculitis.  There 
is no evidence of any additional skin disorder which is not 
attributable to these diagnoses.  Furthermore, the record 
does not establish that these skin diagnoses had their onset 
during the appellant's period of active duty.  Accordingly, 
entitlement to service connection based upon the regulatory 
presumption or direct service incurrence has not been shown.

With respect to the appellant's allegations regarding a 
pulmonary disorder, the record reflects no objective 
indications of a chronic pulmonary disability.  In fact, on 
VA pulmonary examination in July 1993, there was no evidence 
of any significant structural change in the lungs by physical 
examination, pulmonary function studies or chest x-ray.  The 
diagnosis was no evidence of any current significant 
pulmonary disease.  No significant pulmonary findings were 
noted on Persian Gulf Registry examination in December 1993 
and on VA examination in July 1994, no respiratory 
abnormalities were found and the appellant's complaints of 
shortness of breath and coughing were considered to be 
probably due to tobacco use.  There is no additional evidence 
of record of objective indications of chronic pulmonary 
disability to include both signs, in the medical sense of 
objective evidence perceptible to an examining physician, 
and/or other, non-medical indicators of a chronic pulmonary 
disability that are capable of independent verification.  

With regard to the disability manifested by aching joints, 
the record clearly documents diagnoses of a bone island in 
the right humeral head as well as degenerative arthritis in 
the right acromioclavicular joint, right elbow and both 
hands.  Although the appellant has reported complaints of 
pain in his left shoulder and ankles, no functional 
impairment with respect to these joints was found on physical 
examination both in July 1994 and December 1997 and x-ray 
examination revealed no evidence of bony pathology.  The 
evidence of record is also significant for the lack of 
evidence of degenerative arthritis either during service or 
within one year of service discharge. 

Finally, with respect to the allegations of a disorder 
manifested by fatigue, the appellant's complaints are the 
only evidence of record in support this claim.  As noted 
previously, 38 C.F.R. § 3.317 requires "objective 
indications of chronic disability" which includes both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
There are neither reports of "signs" of a disorder 
manifested by fatigue in the medical sense within the 
objective medical evidence of record, which are perceptible 
to an examining physician, nor are there any non-medical 
indicators which are capable of independent verification. 

In reaching the above conclusion, the appellant's contentions 
and testimony have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not probative in the absence of 
additional evidence of signs, either medical or otherwise 
which are capable of independent verification.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
Court found that the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.

Considering the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  The Board notes that the record reflects a diagnosis of anxiety and that a claim for service connection for 
anxiety has been referred to the RO pursuant to agreement between the appellant and the undersigned Board 
Member.

